Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00952-CV

                            PROTOTYPE MACHINE COMPANY,
                                      Appellant

                                                 v.

                                 Toledo P. BOULEWARE et al.,
                                            Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 3469
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
        The reporter’s record originally was due December 27, 2018. On January 7, 2019, the
court reporter filed a notification of late record stating she received a request for the reporter’s
record on January 4, 2019 and payment arrangements are pending. The court reporter has
requested until February 28, 2019 to prepare the reporter’s record. The request is GRANTED.
The court reporter is ORDERED to file the reporter’s record by no later than February 28, 2019.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court